Title: To Thomas Jefferson from Robert Smith, 7 December 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Depmt. 7h Decr. 1807.
                        
                        I have the honor herewith to enclose to you a paper which contains the names of all the Officers of the Navy
                            who have been appointed during the recess of the Senate, with the exception of Mr. Edgar & Mr. Rankin whose appointments
                            have not yet issued. The paper is now sent to you with a view to a nomination to the Senate should it meet your
                            approbation. 
                  Respectfully yr mo ob Servant,
                        
                            Rt Smith
                            
                        
                     Enclosure
                                                
                            Gentlemen of the Senate,
                     I nominate
                     
                        
                           
                              John Shaw,
                              
                           
                           
                              
                              to be a Captain in the Navy.
                           
                           
                              Philemon C. Wederstrandt
                           
                           
                              
                              to be a Master Commandant in the Navy
                           
                           
                              Winlock Clarke
                           
                           
                              
                              to be a Lieutenant in the Navy.
                           
                           
                              Lewis Nermann
                           
                           
                              Michael Graham
                           
                           
                              Jersham R. Jacques
                           
                           
                              Danl. Mc:Cormick
                           
                           
                              Joseph G. T. Hunt
                           
                           
                              Thomas Ewell
                           
                           
                              Jonathan Cowdery
                           
                           
                              
                              to be Surgeons in the navy
                           
                           
                              Nicholas Harwood
                           
                           
                              Samuel D. Heap
                           
                           
                              John Harrison
                           
                           
                              John Butler
                           
                           
                              George Leonard
                           
                           
                              Joseph J. Schoolfield
                           
                           
                              Thomas G. Mc:Alister
                           
                           
                              George Colegate
                           
                           
                              Robert L. Kearney
                           
                           
                              Robert L. Thorn
                           
                           
                              Robert French
                           
                           
                              William Steele
                           
                           
                              John Brown,
                           
                           
                              Richard Edgar
                           
                           
                              
                              to be Surgeons Mates in the Navy.
                           
                           
                              Robert Rankin
                           
                           
                              
                              to be a Captain in the Marine Corps.
                           
                        
                     
                        
                        
                    